Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
 
This application contains claims directed to the following patentably distinct species:

I.	Claims 1, 18, 22, and (claims 2, 3, 15, 16, 20, 21, 23, 25) are drawn to a device, system, and method to execute the trusted software program stored on the private memory only when the mobile device is in the private mode and to selectively switch the mobile device between the non-private mode and the private mode in response to a reboot of the mobile device.

II.	Claims 1, 18, 22, and (claims 4, 5, 6, 11, 12, 24) are drawn to a device, system, and method to: switch from the private mode to the non-private mode in response to completion of a first authentication procedure, and switch from the non-private mode to the private mode in response to completion of a second authentication procedure different from the first authentication procedure.

III.	Claims 1, 18, 22, and (claims 7, 8) are drawn to a device, system, method to: remove a selected software program from the non-private memory; execute a restart procedure in response to user input, wherein the restart procedure includes options to restart the mobile device (i) without the selected software program in the non-private memory and (ii) restore the selected software program in the non-private memory; receive an indication to restart the mobile device and restore the selected software program in the non-private memory; and restart the mobile device by restoring the selected software program in the non-private memory from a copy of the selected software program in the private memory.

IV.	Claims 1, 18, 22, and (claim 9) are drawn to a device, system, and method comprising a communications channel configured to copy data between the private memory and the non-private memory, wherein the communications channel is disabled when the mobile device is in the non-private mode, and wherein the communications channel is enabled when the mobile device is in the private mode.

V.	Claims 1, 18, 22, and (claim 10) are drawn to a device, system, and method one or more power sources configured to power the private memory and the non-private memory, wherein both the private memory and the non-private memory are configured to draw power from the one or more power sources when the mobile device is in the private mode, and wherein only the non-private memory is configured to draw power from the one or more power sources when the mobile device is in the non- private mode.

VI.	Claims 1, 18, 22, and (claim 13, 14, 19) are drawn to a device, system, and method wherein the non-private memory and the private memory are different partitions of a common memory device or wherein the first memory is at a cloud storage system and the second memory is at the computing device, or wherein the second memory is at the cloud storage system and the first memory is at the computing device.

VII.	Claims 1, 18, 22, and (claim 17) are drawn to a device, system and method comprising: a display device, wherein the processor is further configured to: while in the non-private mode, in response to a reboot sequence initiated at the mobile device, present a user interface on the display device, wherein the user interface includes: a first graphical control configured to, when actuated, change a power state of the mobile device, a second graphical control configured to, when actuated, boot the mobile device in the non-private mode, and a third graphical control configured to, when actuated, boot the mobile device in the private mode.

2.	 The species are independent or distinct because they are patentably distinct from each other and non-overlapping in scope. In addition, these species are not obvious variants of each other based on the current record. The search of the art requires distinct & separate keywords in order for such search to be considered thorough and complete.  The search terms applied to such species will not be applicable to the other species. For instance, Group I search terms include concept of switching between private and non-private modes and execution or copying of the software from one memory to another based on the mode not required in other species groups. Group II claims require authentication and encryption not required in any of the other species groups. Group III species requires details of restart procedure not required in any of the other species groups. Group IV requires a communication channel that is not required in the other species groups. Group V requires searching for power source not required in any of the other species group. Group VI requires searching for the location and types of memory used not required in any of the other species groups. And Group VII requires search for concept related to reboot procedure associated with a graphical user interface not required in any of the other species groups. 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reasons apply:
 
3.	The Examiner notes that art applicable to one species will not necessarily apply to any other species for the reasons stated supra.  It is incumbent upon the Examiner to search using specific keywords relevant to the species that are only going to apply to the chosen species; also the Examiner would be required to search non-overlapping areas of classifications to reasonably search the species.  As a whole, the quantities of keywords and classifications are numerous. 

4.	Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.

6.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors in no longer an inventor of at least one claimremaining in the application. Any amendment of inventorship must be accompanied by a petition under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(1). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A ZAIDI whose telephone number is (571)270-5995. The examiner can normally be reached Monday-Thursday: 5:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469) 295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED A ZAIDI/Primary Examiner, Art Unit 2432